Citation Nr: 0103247	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel
INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  

A hearing was held before a hearing officer at the M&ROC in 
June 1999, and the hearing officer's decision was entered the 
same month.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the M&ROC.

2.  Service connection is in effect for knee replacement, 
left knee, rated 60 percent disabling; and for right lower 
leg fracture, rated noncompensable; the veteran is also in 
receipt of a total rating based upon unemployability.

3.  The veteran is not shown to have loss or loss of use of 
both lower extremities due to service-connected disability; 
nor does he have loss or loss of use of one lower extremity 
with blindness or residuals of organic disease or injury 
affecting locomotion, due to service-connected disability.

4.  The veteran is not entitled to compensation for permanent 
and total disability due to either blindness or loss or loss 
of use of both hands.

CONCLUSION OF LAW

The requirements for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
or a special home adaptation grant have not been met.  
38 U.S.C.A. § 2101(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.809, 3.809a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern VA's duty 
to assist a claimant with the development of facts pertinent 
to his or her claim, have been substantially revised.  
Generally, when the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.  

As noted above, service connection is in effect for knee 
replacement, left knee, rated 60 percent disabling; and for 
right lower leg fracture, rated noncompensable; the veteran 
is also in receipt of a total rating based upon 
unemployability.

The veteran has requested a certificate of eligibility for 
financial assistance in acquiring specially adapted housing.  
In applying the law to this claim, it must be shown, in the 
context of this case, that the veteran has permanent and 
total service-connected disability due to the loss or loss of 
use of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b)(3).

The record reflects that the veteran has coronary artery 
disease, in response to which cardiac catheterization was 
accomplished in the 1990's.  A report pertaining to the 
veteran's examination by VA in September 1997, at which time 
he related that knee replacement on the left had last been 
accomplished in 1995, reflects that he at that time 
complained of experiencing pain and weakness involving his 
left knee.  On physical examination, the veteran had definite 
weakness of the quadriceps on the left and he was noted to be 
unable to walk without a cane due to "instability", 
apparently related to the left knee.  

A December 1998 statement, from Mark N. VinZant, M.D., 
reflects that the veteran had undergone knee replacement on 
the left on several occasions and that, owing to therefore 
having to use assistive "walking devices for years", he had 
developed problems including carpal tunnel syndrome.  Dr. 
VinZant noted that the veteran was then confined to a 
wheelchair and that he was "in need of some renovations to 
his home to make it wheelchair accessible."  

When he was examined by VA in February 1999, the veteran 
related that beginning in the mid-1990's he developed carpal 
tunnel syndrome due to weightbearing "on his cane" and that 
he therefore began to use a wheelchair.  He indicated that he 
could only walk "a few steps" without the aid of an assistive 
device.  He further indicated that he had recently moved into 
a home (as recorded by the examiner) "which was more 
wheelchair accessible" though he yet needed a "ramp" to 
access areas in the home including the basement.  On physical 
examination, the veteran's ability to flex his left knee was 
severely restricted, and he was unable, relative to his left 
ankle, to accomplish either plantar flexion or dorsiflexion.  
Examination findings pertinent to the right leg include 
flexion possible to 90 degrees, full extension, no 
instability and complaints of knee pain on palpation and 
manipulation and popliteal pain.  The right ankle 
demonstrated a normal range of motion.  The pertinent 
examination diagnosis was that the veteran was "experiencing 
chronic difficulty with ambulation...[owing] to limitations of 
his left knee."  Included among additional "health problems" 
which contributed to the veteran's "current status" were 
obesity and cardiac surgery.  The examiner concluded that the 
veteran was "primarily wheelchair dependent...[due] to his 
initial injury to his left knee" during service.  At his June 
1999 personal hearing, the veteran indicated that he 
experienced "pain and...throbbing" in his (service-connected) 
right leg. 

In considering the veteran's appeal for the claimed benefit, 
the Board notes, based on an August 1999 statement submitted 
by his representative, that the veteran may (though it is not 
certain) in fact be seeking, rather than specially adapted 
housing per se, financial assistance only to procure "special 
adaptive equipment (italics added)".  In any event, at least 
with reference to eligibility for financial assistance in 
acquiring specially adapted housing, the Board is constrained 
to emphasize at the outset that the veteran is not shown to 
have permanent and total service-connected disability due to 
the loss or loss of use of both feet/lower extremities.  In 
this regard, in the pertinent non-anatomical loss of use of 
one foot context of the present appeal, the loss of use of a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic appliance.  This determination 
will be made on the basis of the actual remaining function, 
whether balance, propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  
38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. § 3.350(a)(2) 
(2000).  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
(2000) which constitute loss of use of a foot are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  

However, on the occasion of the veteran's examination by VA 
in February 1999, he demonstrated a normal range of motion of 
the right ankle, limited right knee flexion, but full 
extension and no instability of the right knee.  While he did 
complain of pain, it is significant to note that the examiner 
concluded that the veteran's difficulty with ambulation was 
primarily due to his left knee.  Additional enumerated 
disabilities contributing to his wheelchair status did not 
include the service-connected right lower leg fracture.  It 
is worth pointing out that his right lower leg fracture is 
rated as noncompensable.  Based on the foregoing, then, it is 
clear that the veteran does not have loss or loss of use of 
the right foot/lower extremity as defined by the pertinent 
above-cited aspect of 38 C.F.R. § 3.350.  Even ignoring the 
foregoing, the Board would point out that in order to qualify 
for the claimed housing benefit based on the loss or loss of 
use of one lower extremity in accordance with the pertinent 
aspect of 38 C.F.R. § 3.809, the requisite (single lower 
extremity) loss or loss of use together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair, would still 
have to be shown.  However, the veteran is service-connected 
only for left knee replacement and right lower leg fracture.  
There is no service-connected residuals of organic disease or 
injury affecting the functions of balance or propulsion.  
Under either rationale pertinent to the instant case  
advanced hereinabove, then, the requirements for entitlement 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing are not satisfied.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Finally, inasmuch as the veteran, in the context of this 
case, is not entitled to compensation for permanent and total 
disability due to either blindness or loss or loss of use of 
both hands, as required by 38 C.F.R. § 3.809a(b), the 
requirements for a certificate of eligibility for assistance 
in acquiring necessary special home adaptations are similarly 
not satisfied.  Accordingly, the veteran's claim for 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.


ORDER

A certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant 
is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

